Citation Nr: 0605387	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  05-05 147	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office
in St. Paul, Minnesota



THE ISSUE

Entitlement to service connection for tenosynovitis of the 
left thumb.



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel





REMAND

The veteran served on active duty from April 1983 to 
September 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 decision by the RO in Fargo, 
North Dakota.  By that decision the RO granted service 
connection for 11 conditions, including tenosynovitis of the 
right thumb/wrist, primarily abductor pollicis longus, but 
denied the veteran's claim for service connection for 
tenosynovitis of the left thumb.  In May 2004 the veteran's 
case was transferred to the jurisdiction of the RO in St. 
Paul, Minnesota.

The veteran contends that service connection should be 
established for his left thumb.  The Board notes that there 
is a record of treatment in service for stenosing 
tenosynovitis abductor pollicis and extensor pollicis longus 
for both thumbs.  This condition was first noted in November 
2001.  When the veteran was examined by VA in October 2003, 
he made no complaint about the problem with his left thumb.  
As a result, no findings or diagnosis was recorded with 
respect to that thumb.

In his substantive appeal, the veteran states that, although 
the thumb was not bothering him on the day of the VA 
examination, his difficulties with the thumb are intermittent 
and have continued to bother him on a regular basis since 
service.  In an October 2004 statement in support of his 
claim, he attached an October 2004 medical report by Dr. 
Aaron Harju, of the Minot Air Force Base Family Clinic.  Dr. 
Harju noted complaints of pain and swelling in both thumbs, 
and indicated that he observed some slight crepitance 
appreciable in the interphalangeal joints of the thumbs 
bilaterally.  However, he offered no diagnosis relative to 
the left thumb.

Under 38 C.F.R. § 3.159(c)(4) (2005), VA will provide a 
medical examination or opinion if the information and 
evidence of record does not contain sufficient medical 
evidence for VA to make a decision on the claim but: 1) 
contains competent lay or medical evidence that the claimant 
has a current diagnosed disability, or persistent or 
recurring symptoms of disability; 2) establishes that the 
veteran suffered an event, injury, or disease in service; and 
3) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  See 38 U.S.C. § 5103A(d) (West 2002);
38 C.F.R. § 3.159(c)(4) (2005).

Here, there is evidence of record which establishes that the 
veteran may have a current left thumb disorder, and that it 
may be associated with service.  However, there is nothing in 
the record to establish a current diagnosis, nor is there an 
opinion of record on the matter of whether any current 
disorder of the left thumb may be related to the condition 
noted in service.  Under the circumstances, and because VA 
has not yet examined the left thumb and addressed the 
veteran's complaints relative to the thumb, a remand is 
required.

The Board also notes that record shows that the veteran has 
submitted a power of attorney in favor of the "American 
Veterans Committee."  However, the power of attorney is not 
signed.  Additionally, the "American Veterans Committee" is 
not recognized by VA as an organization accredited to 
represent claimants before it.  On remand, the veteran should 
be made aware of this and should be given the opportunity to 
seek representation in connection with his appeal from a 
veterans organization that is recognized by VA.  

In a statement filed in August 2004, the veteran made 
additional claims for entitlement to service connection for 
sleep apnea, gastrointestinal reflux disease, and double 
hernia.   He also filed a statement in October 2004 in which 
he requested an increased rating for his service connected 
right thumb disability.  Inasmuch as these issues have not 
been developed for the Board's review, they are referred to 
the RO for further action, as appropriate. 

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Inform the veteran that the American 
Veterans Committee is not recognized by 
VA and afford him an opportunity to 
designate a recognized organization to 
represent him.  

2.  Schedule the veteran for a medical 
examination of his left thumb.  The 
examiner should review the claims file, 
and conduct or obtain appropriate tests 
or scans to determine whether the veteran 
has tenosynovitis of his left thumb.  If 
it is determined that he does have such a 
disability, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (i.e., whether it is 50 
percent or more probable) that the 
currently noted disability can be 
attributable to his period of active 
military service.  The examiner should 
address the in-service assessment of 
tenosynovitis.  A complete rationale 
should be provided.  

3.  Thereafter, take adjudicatory action 
on the veteran's claim for service 
connection for tenosynovitis of the left 
thumb.  If the benefit sought remains 
denied, issue the veteran and his 
representative, if any, a Supplemental 
Statement of the Case (SSOC).

After the veteran and his representative, if any, have been 
given an opportunity to respond to the SSOC, the claims file 
should be returned to this Board for further appellate 
review.  No action is required by the veteran until he 
receives further notice, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  The purposes of this remand are to 
procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This matter must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

